 In the Matter of TILE GREAT ATLANTIC & PACIFIC TEA COMPANYandRETAIL CLERKSINTERNATIONAL PROTECTIVE ASSOCIATION, LOCAL1488, A. F. OF L.Case No. ;5-R-18.9.5.-Decided July 13,1946Kittell, Sawyer c6 Lamb, by Messrs. J. Loren FreundandRichardA. Tilven,ofWashington, D. C., for the Company.Joseph A. Padway, by Messrs. Herbert S. ThatcherandRichardCompton,of Washington, D. C., for the Union.Mr. Herbert J. Nester,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Retail Clerks International Protec-tiveAssociation, Local 1488, A. F. Of L., herein called the Union,alleging that a question affecting commerce had arisen concerning therepresentation of employees of the Great Atlantic & Pacific Tea Com-pany, Baltimore, Maryland, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upon Auenotice before Earle K. Shawe, Trial Examiner. The hearing was heldatWashington, D. C., on May 8, 1946. The Company and the Unionappeared and participated.All parties were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Subsequent to the hearing, the Company, in its brief, moved to dismissthe petition on three separate grounds. For reasons hereinafter stated,the motion is denied.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Great Atlantic & Pacific Tea Company, a New Jersey corpora-tion engaged in the nation-wide purchase, sale, and distribution of69 N. L. R. B., No. 55.463 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDgroceries,meats, and provisions, has its main office and headquartersin New York City. The organizational structure of the Company con-sists of 7 divisions, which are geographically divided into 42 units.Eachgeographical unit is subdividedinto numeroussubdivisions.The Washington subdivision of the Baltimore unit, whichalone isinvolved in this proceeding, consists of 24 stores located within a 25-mileradius of Washington and situated in the States of Maryland andVirginia and the District of Columbia.Merchandise sold annuallyin the Washington subdivision is valuedin excessof $11,000,000, 60percent of which is distributed to the various stores from the Com-pany's warehouse in Baltimore, Maryland.The remaining 40 per-cent represents merchandise purchased locally by the independentstores, of which an estimated 50 percent originates at points outsidethe States of Maryland and Virginia and the District of Columbia.We find that the Company in the operation of itsWashington sub-divisionis engagedin commerce within the meaning of theNationalLabor Relations Act.II. THE ORGANIZATION INVOLVEDRetail Clerks International Protective Association, Local 1488, is alabor organization affiliated with the American Federation of Labor,admitting to membership supervisory employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its supervisory em-ployees until the Union has been certified by the Board in an appro-priate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, withinthe meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Unionurges as appropriate a unit composed of the managersof all the stores and markets comprising the Washington subdivisionof the Company.The Company,although not opposing the geo-graphicalscope of the unit or the supervisory grouping sought, con-tends that the store managers are not employees within the meaningof Section 2 (3) of the Act, inasmuch as they constitute an integralpart of management,have a determinative voice in formulation ofcompany policiesand methodsof operation,and are vestedwith au-thority to hire, discharge,and change the status of all employees un-der their supervision. THE GREAT ATLANTIC & PACIFIC TEA COMPANY465In support of its contention thatstore managers are not employeeswithin the meaning of Section 2 (3) of the Act, the Company has setforth no compelling argument which has notbeenpreviouslyconsid-ered by the Board in recentsimilar caseswherein it held that compa-rable supervisors are "employees" under this Act.'We find, therefore,that the Company's store managers are "employees" within the mean-ing ofSection 2 (3) of the Act.The record discloses that the Company's nation-wideorganiza-tional hierarchy, exclusive of executives, consistsof a vice presidentand a superintendentin each geographical unit, withan allotted num-ber of supervisors under them. In the Baltimoreunit,there are twosupervisorswho, together with the superintendent, carry out andmaintainthe nation-wide policies of the Company with respect tostoresin the Washington subdivision.The individualstore managersare underthe direct supervision of these officials in theBaltimore unit.Although the store managers exercise authority with respect to hireand discharge, rates of pay, vacations, hours of employment, mer-chandising policies, and the general operational activities of their re-spective stores, they are not, however, considereda partof the nation-wide supervisory hierarchy which exercises managerial authority andpolicy-making functions with respect to all of the Company's nation-wide operations.It is also contended by the Company that the Union is ineligible torepresent the store managers comprising the unit herein sought be-cause of its affiliation with the same parent organization as Local No.1639A, which represents the rank and file store employees in the Wash-ington subdivision.The issue respecting the statusof co-affiliatedlabor organizations has been previously determined by the Board ina number of recent cases, and in accordance with the Board's decisionstherein, we find this contention of the Company to be without merit.Upon consideration of the evidence as a whole, we are of the opinionthat the store managers constitute a distinct homogeneous groupdistinguishable from the Company's nation-widemanagerial organiza-tion and that they therefore may be readily segregated into a separateunit for the purposes of collective bargaining.3We find that the store managers employed by the Company in allmarkets and food stores comprising the Washington subdivision of'Matter of Packard Motor Car Company,61 N. L. R. B. 4, and 64 N. L. R. B. 1212 ;Matter of L. A. Young Spring&WireCorporation,65 N. L.R. B. 298;Matter of Carnegie-Illinois Steel Corporation, 67N. L.R. B. 1238.2Matterof JonesIt Laughlin Steel Corporation,66 N. L.It.B. 386;Matter of The CurtisBay Towing Company,atal.,66 N.L. It. B. 1152;Matter of AmericanLocomotiveCompany,67 N. L. R. B. 1123.=SeeMatter of Simmons Company,65 N. L.R. B. 984;Matter of General Mills, Inc.,66 N. L. R. B.1423;Matter of First National Stores,Inc.,68 N. L.It.B. 539; see alsoMatter of L. A. Young Spring & Wire Corporation, supra.701592-47-vol. 69-31 466DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Baltimore unit, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisenbe resolved by an election by secret ballot among the employ-ees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Di-rection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act; and pursuant to Article III. Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it ,isherebyDIRECTEDthat, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Great Atlantic& Pacific Tea Company, Baltimore, Maryland, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Fifth Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether or not they desire to be representedby Retail Clerks International Protective Association, Local 1488,A. F. of L., for the purposes of collective bargaining.MR. GERARD D. REILLY, dissenting :For reasons set forth in my dissenting opinions inMatter of PackardMotor Car Company,61 N. L. R. B. 4, and 64 N. L. R. B. 1212,andMatter of Jones d Laughlin Steel Corporation,66 N. L. R. B.386, Iam constrainedto dissent from the majorityopinion in thiscase.